 


109 HR 3711 IH: Emergency Action for Vulnerable Children Act
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3711 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. McDermott introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To ensure that foster children affected or displaced by Hurricane Katrina receive the critical assistance they need and deserve. 
 
 
1.Short titleThis Act may be cited as the Emergency Action for Vulnerable Children Act.  
2.Foster children in areas affected by Hurricane Katrina deemed eligible for foster care maintenance payments 
(a)In generalEach State with a plan approved under part E of title IV of the Social Security Act shall, during the 12-month period that begins with September 2005, make foster care maintenance payments (as defined in section 475(4) of such Act) in accordance with such part on behalf of each child who is in foster care under the responsibility of the State, and who resides or, just before August 28, 2005, had resided in an area for which a major disaster has been declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) as a result of Hurricane Katrina. 
(b)Payments to StatesIn lieu of any entitlement to payment under section 474 of the Social Security Act with respect to any child described in subsection (a) of this section, each State with such a plan shall be entitled to a payment for each quarter in which there is a month in which the State has made a foster care maintenance payment pursuant to such subsection (a), in an amount equal to the sum of— 
(1)the total of the amounts expended by the State during the quarter pursuant to such subsection (a) for children described in such subsection (a) who are in foster family homes (as defined in section 472(c)(1) of such Act) or child-care institutions (as defined in section 472(c)(2) of such Act); and 
(2)the total of the amounts expended by the State during the quarter as found necessary by the Secretary for the provision of child placement services for such children, for the proper and efficient administration of the plan with respect to such children, or for the provision of services which seek to improve the well-being of such children.  
 
